Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to the applicant’s arguments 
The previous rejection is withdrawn. 
Over the course of a new search a new reference to Perline was found. 
A new rejection is made herein. 
Applicant’s arguments are now moot in view of the new rejection of the claims. 
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable as obvious in view of Chinese Patent Pub. No.: CN103092205 A to Shi Wenzao et al. (hereinafter “Wenzao”) that was effectively filed in 2013 which is prior to the instant priority date of 4-14-14 and in view of U.S. Patent No.: US7554787B2 to Pelrine that was filed in 2006.
Wenzao discloses “1. A robot, comprising a control unit, (see abstract and paragraph 2 where the robot can be used for cleaning surfaces) (see paragraph 13)

a driving unit and a  (see paragraph 13 and motor driver and circuit)
direction sensor; (see paragraph 3-6 where the robot has an electronic compass that provides a reference direction; see paragraphs 13-18 and 25)
wherein the driving unit and the direction sensor are coupled with the control unit respectively, (see paragraph 13)
 	the direction sensor determines a reference direction, and (see paragraph 3-6 where the robot has an electronic compass that provides a reference direction; see paragraphs 13-18 and 25)
 	the control unit determines a moving direction of the robot by using the reference direction as a reference and  (see paragraphs 3-6 
    PNG
    media_image1.png
    539
    520
    media_image1.png
    Greyscale

remote control instructions received from a remote controller and controls the driving unit to drive the robot to move in the moving direction, and  (see FIG. 3 where the robot can move in multiple directions shown as right and left and up and down as path 301, 302, 303; see abstract where the robot is moved from the remote controller)
wherein the remote control instructions comprise instructions for moving the robot in multiple directions with one direction related to the reference direction. (See paragraphs 15 to 31; see abstract where the robot is moved from the remote controller; see FIG. 3 where the robot can move in multiple directions shown as right and left and up and down as path 301, 302, 303; see FIG. 1 where the robot has an electronic compass for determining a reference direction such as north and the vehicle can move north as  
    PNG
    media_image2.png
    916
    671
    media_image2.png
    Greyscale

“….the robot works in a tilted surface, the direction sensor is a gravity sensor for determining a vertical direction as the reference direction”. (see FIG. 10c where the robot can climb an angled surface; see col. 10, lines 35-65 where the gravity is determined to determine a normal force opposite to an electrostatic device for a clamping force; )
The phrase works in a tilted surface is an intended use and forms no structural limitations to the apparatus claim and has little patentable weight. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the disclosure to combine the disclosure of Wenzao with the teachings of Perline since Perline teaches that a gravity can be used. This can be measured to determine a clamp pressure. The robot can also determine a lateral adhesion force and a coefficient of friction of the wall. Thus using these parameters, a robot clamping force can be determined for the scaling clamps of the robot. Then the robot can climb a tilted or angled vertical surface as shown in FIG. 10c in a rapid and easy manner. This can occur without slipping down or getting stuck or descending as it (the robot) is too heavy.  See col. 10, lines 1-65, abstract, col. 17, lines 20-52 of Perline. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Pub. No.: CN103092205 A to Shi Wenzao et al. (hereinafter “Wenzao”) and in view of Perline and in view of United States Pub. Patent Application No.: US 2009/0166102A1 to Waibel et al. that was filed in 2007.

Wenzao is silent but Waibel teaches 2.    The robot according to claim 1, wherein the robot is a tilted robot ”. (See claim 6 where a gravity sensor 
It would have been obvious for one of ordinary skill before the effective filing date of the invention was made to combine the teachings of Waibel with the disclosure of Wenzao since Waibel teaches that a behavior of the robot may be controlled by a gravity sensor to assist with the positioning of the robot on the windows. See abstract and paragraphs 48 to 50 and claims 15 to 20 of Waibel.
 


Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable as obvious in view of Chinese Patent Pub. No.: CN103092205 A to Shi Wenzao et al. (hereinafter “Wenzao”) that was effectively filed in 2013 which is prior to the instant priority date of 4-14-14 and in view of Perline.

“3.    The robot according to claim 1, wherein the robot is a horizontal robot, and the direction sensor is an electronic compass or magnetic compass for determining the south direction as the reference direction. (See paragraphs 15 to 31; see abstract where the robot is moved from the remote controller; see FIG. 3 where the robot can move in multiple directions shown as right and left and up and down as path 301, 302, 303; see FIG. 1 where the robot has an electronic compass for determining a reference direction such as north and the vehicle can move north as shown in FIG. 3, as moving in a direction toward 302; a compass inherently can determine north and south and the vehicle moves in the south direction shown in FIG. 3)
Wenzao discloses “4.    A remote controller, comprising an input terminal for receiving remote control instructions input by a user (see abstract where the robot is operated using a remote controller that has a keyboard) and a signal transmitter for transmitting the remote control instructions to a robot, (see abstract where the device includes a short range wireless device for communication between the remote entity and the robot) wherein the remote control instructions comprise instructions for moving the robot in multiple directions with one direction related to a reference direction. (See paragraphs 15 to 31; see 
Wenzao is silent but Pelrine teaches “…. wherein the reference direction is determined by a direction sensor of the robot:   (see col. 10, lines 35 to 65 where the gravity is determined to be in a direction normal to the clamp and opposite to the device 10)
the robot works in a tilted surface, the direction sensor is a gravity sensor for determining a vertical direction as the reference direction.”. (see FIG. 10c where the robot can climb an angled surface; see col. 10, lines 35-65 where the gravity is determined to determine a normal force opposite to an electrostatic device for a clamping force; )
The phrase works in a tilted surface is an intended use and forms no structural limitations to the apparatus claim and has little patentable weight. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the disclosure to combine the disclosure of Wenzao with the teachings of Perline since Perline teaches that a gravity can be used. This can be measured to determine a clamp pressure. The robot can also determine a lateral adhesion force and a coefficient of friction of the wall. Thus using these . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Pub. No.: CN103092205 A to Shi Wenzao et al. (hereinafter “Wenzao”) and in view of Perline and in view of United States Patent Application Pub. No.: US 2012/0077515 Al to Oishi et al. that was filed in 2011.
Wenzao is silent as to but Oishi teaches “5.    The remote controller according to claim 4, wherein the input terminal comprises at least four direction buttons configured to input the respective remote control instructions, the remote control instructions being corresponding one-to-one to four moving directions, including the front, the back, the left, and the right moving directions”. (See paragraphs 66 where the remote device may include a user interface with a front button, a rear button, a left and a right button for four different input commands).
It would have been obvious for one of ordinary skill at the time the invention was made to combine the teachings of Oishi with the disclosure of Wenzao since Oishi teaches that a mobile device may include a user interface for predetermined inputs for different control functions using a mobile phone interface. This promotes a simple user interface to provide for a selection that is intuitive to the user using the mobile phone to provide 
Wenzao discloses “…set based on the reference direction, of the robot”. (See paragraphs 15 to 31; see abstract where the robot is moved from the remote controller; see FIG. 3 where the robot can move in multiple directions shown as right and left and up and down as path 301, 302, 303; see FIG. 1 where the robot has an electronic compass for determining a reference direction such as north and the vehicle can move north as shown in FIG. 3, as moving in a direction toward 302; a compass inherently can determine north and south and the vehicle moves in the south direction shown in FIG. 3);
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable as obvious in view of Chinese Patent Pub. No.: CN103092205 A to Shi Wenzao et al. (hereinafter “Wenzao”) that was effectively filed in 2013 which is prior to the instant priority date of 4-14-14 and in view of Perline.

Wenzao discloses “6.    A robotic system, comprising:
a robot according to claim 1; and
a remote controller, including an input terminal for receiving remote control instructions input by a user (see abstract where the robot is operated using a remote controller that has a keyboard) and a signal transmitter for transmitting the remote control instructions to a robot, (see abstract where the device includes a short range wireless device for communication between the remote entity and the robot) wherein the remote control instructions comprise instructions for moving the robot in multiple directions with one direction related to a reference direction. (See paragraphs 15 to 31; see abstract where the robot is moved from the remote controller; see FIG. 3 where the robot can move in multiple directions shown as right and left and up and down as path 301, 302, 303; see FIG. 1 where the robot has an electronic compass for determining a reference direction such as north and the vehicle can move north as shown in FIG. 3, as moving in a direction toward 302; a compass inherently can determine north and south and the vehicle moves in the south direction shown in FIG. 3);
Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Chinese Patent Pub. No.: CN103092205 A to Shi Wenzao et al. (hereinafter “Wenzao”) and in view of Perline and in view of United States Patent Application Pub. No.: US 2012/0077515 Al to Oishi et al. that was filed in 2011.


Wenzao is silent as to but Oishi teaches “7. The robotic system of claim 6, wherein the input terminal comprises at least four direction buttons configured to input the respective remote control instructions, the remote control instructions being corresponding one-to-one to four moving directions, including the front, the back, the left, and the right moving directions ”. (See paragraphs 66 where the remote device may include a user interface with a front button, a rear button, a left and a right button for four different input commands).
It would have been obvious for one of ordinary skill at the time the invention was made to combine the teachings of Oishi with the disclosure of Wenzao since Oishi teaches that a mobile device may include a user interface for predetermined inputs for different control functions using a mobile phone interface. This promotes a simple user interface to provide for a selection that is intuitive to the user using the mobile phone to provide 
 Wenzao discloses “…set based on the reference direction, of the robot. ”. (See paragraphs 15 to 31; see abstract where the robot is moved from the remote controller; see FIG. 3 where the robot can move in multiple directions shown as right and left and up and down as path 301, 302, 303; see FIG. 1 where the robot has an electronic compass for determining a reference direction such as north and the vehicle can move north as shown in FIG. 3, as moving in a direction toward 302; a compass inherently can determine north and south and the vehicle moves in the south direction shown in FIG. 3);
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Pub. No.: CN103092205 A to Shi Wenzao et al. (hereinafter “Wenzao”) and in view of Perline and in view of United States Pub. Patent Application No.: US 2009/0166102A1 to Waibel et al. that was filed in 2007.

Wenzao discloses “8. A robotic system, comprising:
a robot according to claim 2; and
a remote controller, including an input terminal for receiving remote control instructions input by a user (see abstract where the robot is operated using a remote controller that has a keyboard) and a signal transmitter for transmitting the remote control instructions to a robot, (see abstract where the device includes a short range wireless device for communication between the remote entity and the robot) wherein the remote control instructions comprise instructions for moving the robot in multiple directions with one direction related to a reference direction. . (See paragraphs 15 to 31; see abstract where the robot is moved from the remote controller; see FIG. 3 where the robot can move in multiple directions shown as right and left and up and down as path 301, 302, 303; see FIG. 1 where the robot has an electronic compass for determining a reference direction such as north and the vehicle can move north as shown in FIG. 3, as moving in a direction toward 302; a compass inherently can determine north and south and the vehicle moves in the south direction shown in FIG. 3)
Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Chinese Patent Pub. No.: CN103092205 A to Shi Wenzao et al. (hereinafter “Wenzao”) and in view of Perline and in view of United States Patent Application Pub. No.: US 2012/0077515 Al to Oishi et al. that was filed in 2011.

Wenzao is silent as to but Oishi teaches “9. The robotic system of claim 8, wherein the input terminal comprises at least four direction buttons configured to input the respective remote control instructions, the remote control instructions being corresponding one-to-one to four moving directions, including the front, the back, the left, and the right moving directions ”. (See paragraphs 66 where the remote device may include a user interface with a front button, a rear button, a left and a right button for four different input commands).
It would have been obvious for one of ordinary skill at the time the invention was made to combine the teachings of Oishi with the disclosure of Wenzao since Oishi teaches that a mobile device may include a user interface for predetermined inputs for different control functions using a mobile phone interface. This promotes a simple user interface to provide for a selection that is intuitive to the user using the mobile phone to provide 
Wenzao discloses “… set based on the reference direction, of the robot ”. (See paragraphs 15 to 31; see abstract where the robot is moved from the remote controller; see FIG. 3 where the robot can move in multiple directions shown as right and left and up and down as path 301, 302, 303; see FIG. 1 where the robot has an electronic compass for determining a reference direction such as north and the vehicle can move north as shown in FIG. 3, as moving in a direction toward 302; a compass inherently can determine north and south and the vehicle moves in the south direction shown in FIG. 3);
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Pub. No.: CN103092205 A to Shi Wenzao et al. (hereinafter “Wenzao”) and in view of Perline.

Wenzao discloses “10. A robotic system, comprising: a robot according to claim 3; and
a remote controller, including an input terminal for receiving remote control instructions input by a user (see abstract where the robot is operated using a remote controller that has a keyboard)and a signal transmitter for transmitting the remote control instructions to a robot, (see abstract where the device includes a short range wireless device for communication between the remote entity and the robot) wherein the remote control instructions comprise instructions for moving the robot in multiple directions with one direction related to a reference direction. . (See paragraphs 15 to 31; see abstract where the robot is moved from the remote controller; see FIG. 3 where the robot can move in multiple directions shown as right and left and up and down as path 301, 302, 303; see FIG. 1 where the robot has an electronic compass for determining a reference direction such as north and the vehicle can move north as shown in FIG. 3, as moving in a direction toward 302; a compass inherently can determine north and south and the vehicle moves in the south direction shown in FIG. 3)
 Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Chinese Patent Pub. No.: CN103092205 A to Shi Wenzao et al. (hereinafter “Wenzao”) and in view of Perline and in view of United States Patent Application Pub. No.: US 2012/0077515 Al to Oishi et al. that was filed in 2011.

Wenzao is silent as to but Oishi teaches “11. The robotic system of claim 10, wherein the input terminal comprises at least four direction buttons configured to input the respective remote control instructions, the remote control instructions being corresponding one-to-one to four moving directions, including the front, the back, the left, and the right moving directions…”. (See paragraphs 66 where the remote device may include a user interface with a front button, a rear button, a left and a right button for four different input commands).
It would have been obvious for one of ordinary skill at the time the invention was made to combine the teachings of Oishi with the disclosure of Wenzao since Oishi teaches that a mobile device may include a user interface for predetermined inputs for different control functions using a mobile phone interface. This promotes a simple user interface to provide for a selection that is intuitive to the user using the mobile phone to provide a simple selection of front and back and left and right that is familiar to the user. See abstract and paragraphs 2-6 and 66-67 of Oishi.
“… set based on the reference 10 direction, of the robot ”. (See paragraphs 15 to 31; see abstract where the robot is moved from the remote controller; see FIG. 3 where the robot can move in multiple directions shown as right and left and up and down as path 301, 302, 303; see FIG. 1 where the robot has an electronic compass for determining a reference direction such as north and the vehicle can move north as shown in FIG. 3, as moving in a direction toward 302; a compass inherently can determine north and south and the vehicle moves in the south direction shown in FIG. 3);.
Claims 12-13 are cancelled.
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable as obvious in view of Chinese Patent Pub. No.: CN103092205 A to Shi Wenzao et al. (hereinafter “Wenzao”) that was effectively filed in 2013 which is prior to the instant priority date of 4-14-14 and in view of U.S. Patent No.: US7554787B2 to Pelrine that was filed in 2006.

“….14.    (New) The robot according to claim 1, wherein the robot is a horizontal surface treatment robot.  (see FIG. 10 c where the robot can move horizontally then vertically and then horizontally again)”;
It would have been obvious for one of ordinary skill in the art before the effective filing date of the disclosure to combine the disclosure of Wenzao with the teachings of Perline since Perline teaches that a gravity can be used. This can be measured to determine a clamp pressure. The robot can also determine a lateral adhesion force and a coefficient of friction of the wall. Thus using these parameters, a robot clamping force can be determined for the scaling clamps of the robot. Then the robot can climb a tilted or angled vertical surface as shown in FIG. 10c in a rapid and easy manner. This can occur without slipping down or getting stuck or descending as it (the robot) is too heavy.  See col. 10, lines 1-65, abstract, col. 17, lines 20-52 of Perline. 

Wenzao is silent but Pelrine teaches “….15.    (New) The remote controller according to claim 4, wherein the robot is a horizontal surface treatment robot. (see FIG. 10 c where the robot can move horizontally then vertically and then horizontally again)”;
It would have been obvious for one of ordinary skill in the art before the effective filing date of the disclosure to combine the disclosure of Wenzao with the teachings of Perline since Perline teaches that a gravity can be used. This can be measured to determine a clamp pressure. The robot can also determine a lateral adhesion force and a coefficient of friction of the wall. Thus using these 

Wenzao is silent but Pelrine teaches 16.    (New) The remote controller according to claim 4, wherein the robot is a tilted
robot. (see FIG. 10c where the robot can climb an angled surface; see col. 10, lines 35-65 where the gravity is determined to determine a normal force opposite to an electrostatic device for a clamping force; )
It would have been obvious for one of ordinary skill in the art before the effective filing date of the disclosure to combine the disclosure of Wenzao with the teachings of Perline since Perline teaches that a gravity can be used. This can be measured to determine a clamp pressure. The robot can also determine a lateral adhesion force and a coefficient of friction of the wall. Thus using these parameters, a robot clamping force can be determined for the scaling clamps of the robot. Then the robot can climb a tilted or angled vertical surface as shown in FIG. 10c in a rapid and easy manner. This can occur without slipping down or getting stuck or descending as it (the robot) is too heavy.  See col. 10, lines 1-65, abstract, col. 17, lines 20-52 of Perline. 

 

Claim 17-18 are rejected under 35 U.S.C. 103 as being unpatentable as obvious in view of Chinese Patent Pub. No.: CN103092205 A to Shi Wenzao et al. (hereinafter “Wenzao”) that was effectively filed in 2013 which is prior to the instant priority date of 4-14-14 and in view of Perline.

Wenzao discloses “A robot, comprising a control unit, a driving unit and a (see abstract where the robot is operated using a remote controller that has a keyboard) (see abstract where the device includes a short range wireless device for communication between the remote entity and the robot)
direction sensor; wherein the driving unit and the direction sensor are coupled with the control unit respectively, the direction sensor determines a reference direction, and the control unit determines a moving direction of the robot by using the reference direction as a reference and remote control instructions received from a remote controller and controls the driving unit to drive the robot to move in the moving direction, and wherein the remote control instructions comprise instructions for moving the robot in multiple directions with one direction related to the reference direction; the remote control instructions comprise (See paragraphs 15 to 31; see abstract where the robot is moved from the remote controller; see FIG. 3 where the robot can move in multiple directions shown as right and left and up and down as path 301, 302, 303; see FIG. 1 where the robot has an electronic compass for determining a reference direction such as north and the vehicle can move north as shown in FIG. 3, as moving in a direction toward 302; a compass inherently can determine north and south and the vehicle moves in the south direction shown in FIG. 3)
Wenzao is silent but Pelrine teaches “…. an instruction for moving in the east, west, south or north direction with the south direction as a reference. (see FIG. 10c where the robot can climb an angled surface; see col. 10, lines 35-65 where the gravity is determined to determine a normal force opposite to an electrostatic device for a clamping force; wherein in FIG. 10c the south direction is shown as a reference direction)
The phrase using a south direction as a reference is an optimization of prior art conditions and one of ordinary skill can use any direction up or down or north or south as the same reference direction with the same benefits. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the disclosure to combine the disclosure of Wenzao with the teachings of Perline since Perline teaches that a gravity can be used. This can be measured to determine a clamp pressure. The robot can also determine a lateral adhesion force and a coefficient of friction of the wall. Thus using these parameters, a robot clamping force can be determined for the scaling clamps of 

Wenzao discloses “18. (New) A remote controller, comprising an input terminal for receiving remote control instructions input by a user and a signal transmitter for transmitting the remote control instructions to a robot, wherein the remote control instructions comprise instructions for moving the robot in multiple directions with one direction related to a reference direction;  (see abstract where the robot is operated using a remote controller that has a keyboard)  (see abstract where the device includes a short range wireless device for communication between the remote entity and the robot)  (See paragraphs 15 to 31; see abstract where the robot is moved from the remote controller; see FIG. 3 where the robot can move in multiple directions shown as right and left and up and down as 
Perline teaches “wherein the reference direction is determined by a direction sensor of the robot;
the robot works in a horizontal surface, the remote control instructions comprise an instruction for moving in the east, west, south or north direction with the south direction as a reference”. (See FIG. 10c where the robot can climb an angled surface; see col. 10, lines 35-65 where the gravity is determined to determine a normal force opposite to an electrostatic device for a clamping force; wherein in FIG. 10c the south direction is shown as a reference direction)
The phrase using a south direction as a reference is an optimization of prior art conditions and one of ordinary skill can use any direction up or down or north or south as the same reference direction with the same benefits. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the disclosure to combine the disclosure of Wenzao with the teachings of Perline since Perline teaches that a gravity can be used. This can be measured to determine a clamp pressure. The robot can also determine a lateral adhesion force and a coefficient of friction of the wall. Thus using these parameters, a robot clamping force can be determined for the scaling clamps of the robot. Then the robot can climb a tilted or angled vertical surface as shown in FIG. 10c in a rapid and easy manner. This can occur without slipping down or getting stuck or descending as it (the robot) is too heavy.  See col. 10, lines 1-65, abstract, col. 17, lines 20-52 of Perline. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status 






/JEAN PAUL CASS/Primary Examiner, Art Unit 3668